The plaintiff in error, hereinafter called defendant, was convicted in the district court of McIntosh county on a charge of a second and subsequent violation of the prohibitory liquor law and was sentenced to pay a fine of $250 and to serve three years in the state penitentiary. *Page 363 
The record discloses that at the time charged certain officers armed with a search warrant made a search of defendant's premises and found a half-gallon of whisky. There was evidence that these premises were a place of public resort and bore the reputation of being a place where liquor was sold. It was also shown that prior thereto defendant, under the name of Mayweathers, had been informed against in the county court for a violation of the liquor law and had pleaded guilty to such charge and had served time in the discharge of such sentence. Defendant did not take the stand and offered no testimony. The judgment was entered on January 4, 1927, and the appeal was lodged in this court in June, 1927. No briefs in support of the appeal have been filed, and no appearance for oral argument was made at the time the case was submitted. The proof of the former conviction is not entirely satisfactory, but the record as a whole is free from jurisdictional or fundamental error. Where no briefs in support of an appeal from a conviction for a felony are filed in this court nor appearance for oral argument made, and no jurisdictional or fundamental error is apparent in the record, this court will affirm the judgment.
The case is affirmed.
DAVENPORT and CHAPPELL, JJ., concur.